Citation Nr: 1725110	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  04-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than May 23, 2003 for service connection for schizoaffective disorder.

2.  Entitlement to a higher initial disability rating for schizoaffective disorder in excess of 30 percent prior to February 9, 2015.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to February 9, 2015.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney



ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1975 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2004 and March 2004 rating decisions of the RO in Detroit, Michigan.

In November 2005, the Veteran testified at a Board videoconference hearing at the Cleveland, Ohio, RO, before a Veterans Law Judge (VLJ) sitting in Washington, D.C., the transcript for which has been associated with the record.  The Veteran was informed that the VLJ who conducted the November 2005 Board hearing was no longer available to participate in any decision made on the Veteran's appeal as required by law.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was notified of the right to request another Board hearing, but did not indicate a desire for another hearing.  38 C.F.R. § 19.3(b) (2016).

As further discussed below, a prior February 2006 Board decision, in pertinent part, determined that a March 1985 rating decision that declined to reopen service connection for a psychiatric disorder had not become final. 

This matter was most recently before the Board in November 2014, at which time the Board granted service connection for a psychiatric disorder and remanded the issue of entitlement to a TDIU to the RO for further development.  An April 2015 rating decision of the RO in Atlanta, Georgia, implemented the Board's grant of service connection for schizoaffective disorder pursuant to the Board's November 2014 decision, and assigned a 30 percent initial disability rating effective from May 23, 2003.  Jurisdiction over this case remains with the RO in Detroit, Michigan.  In August 2015, the Veteran submitted a Notice of Disagreement (NOD) challenging the assignment of the 30 percent initial disability rating for the schizoaffective disorder and asserting an earlier effective date for the grant of service connection.

A May 2016 rating decision of the Veterans Benefit Administration granted the initial disability rating for the service-connected schizoaffective disorder from 30 percent to 100 percent for the period (or stage) from February 9, 2015, and denied entitlement to a TDIU prior to February 9, 2015.  A June 2016 Supplement Statement of the Case (SSOC) denied entitlement to a TDIU prior to February 9, 2015.  A separate September 2016 Statement of the Case (SOC) denied entitlement to an effective date earlier than May 23, 2003 for the award of service connection for schizoaffective disorder.  In September 2016, the Veteran filed a substantive appeal, via VA Form 9, as to the issues of entitlement to an effective date earlier than May 23, 2003 for service connection for schizoaffective disorder, a higher initial disability rating in excess of 30 percent prior to February 9, 2015, and entitlement to a TDIU prior to February 9, 2015.

The issues of entitlement to a higher initial disability rating for schizoaffective disorder prior to February 9, 2015 and entitlement to a TDIU prior to February 9, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.	A January 1976 rating decision denied service connection for a nervous condition, which was affirmed by a September 1977 Board decision.  A May 1981 rating decision denied reopening of service connection for a nervous disorder; a May 1983 Board decision reopened the claim, but ultimately denied on the merits service connection for a psychiatric disorder.

2.	The Board's May 1983 decision denying service connection for a psychiatric disorder became final.

3.	The Veteran's claim to reopen service connection for a nervous condition was received by VA on April 6, 1984.  

4.	In a March 1985 rating decision, the RO denied reopening of service connection for a nervous disorder.  The Veteran was not provided proper notice of the March 1985 rating decision.


CONCLUSION OF LAW

The criteria for an effective date of April 6, 1984, but no earlier, for the grant of service connection for schizoaffective disorder have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.156(c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants an earlier effective date for service connection for schizoaffective disorder of April 6, 1984, which is a complete grant as to this issue on appeal as it is the earliest effective date that is legally possible, and remands the issues of entitlement to a higher initial disability rating and a TDIU, no further discussion of VA's duties to notify and to assist is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (the duty to assist imposed by the VCAA is not applicable where the law, and not the facts, is dispositive as to the issue of an earlier effective date).




Earlier Effective Date for Service Connection for Schizoaffective Disorder

The Veteran seeks an effective date earlier than May 23, 2003 for the grant of service connection for schizoaffective disorder.  In the September 2016 VA Form 9, the Veteran asserts that the March 1985 rating decision that denied an April 1984 claim to reopen service connection for a nervous disorder had not become final because the RO had not provided the Veteran notice of appellate rights; thus, the Veteran asserts the effective date of service connection for schizoaffective disorder should be April 6, 1984, the date he filed a claim to reopen service connection for this disability.

Generally, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for an award of direct service connection may be established on the day following separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.155. 

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In Roper v. Nicholson, 20 Vet. App. 173 (2006), the United States Court of Appeals for Veterans Claims (Court) held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date a veteran applied for benefits. 

In this case, the Board's February 2006 decision previously found that the March 1985 rating decision denying the Veteran's claim to reopen service connection for a nervous disorder had not become final.  

The Veteran's original claim for service connection for a nervous disorder was denied by the RO in a January 1976 rating decision on the basis that a nervous disorder was not incurred in or aggravated by service.  The RO's decision was affirmed by the Board in a September 1977 decision on the basis that the Veteran's psychiatric disorder clearly and unmistakably preceded service and was not aggravated by service.  The Veteran could not appeal the Board's decision to the Court (formerly known as the United States Court of Veterans Appeals) as the Court did not exist prior to 1988.  The decision was not otherwise challenged.  Accordingly, the Board's September 1977 decision became final.  38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1974).  

In a May 1981 rating decision, the RO denied reopening of service connection for a nervous disorder (which apparently was reopened thereafter according to the Board's May 1983 decision).  The May 1983 Board decision found that the Veteran's psychiatric disorder clearly and unmistakably pre-existed service and was not aggravated by service, with recognition that a new factual basis on which to reverse the earlier determination had not been shown.  The Board decision was not otherwise challenged; accordingly, the Board's May 1983 decision became final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1980).

The Veteran filed a claim to reopen service connection for a nervous condition on April 6, 1984, which the RO declined to reopen in a March 1985 rating decision on the basis that the evidence presented contained no material evidence to warrant reconsideration of the prior denial on a new and factual basis.  In a letter dated in March 1985, the RO advised the Veteran of the denial but did not include notice of appellate rights.  A rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d); see also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a veteran, he or she must first receive written notification of the decision).  The failure to provide complete notice of a denial, to include notice of appellate rights, tolls the period for filing a Notice of Disagreement.  38 C.F.R. §§ 19.25, 20.302 (2016); Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  

As the Veteran was not provided complete notification of the March 1985 rating decision as it did not include appellate rights notice, it did not become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2016).  Additionally, the period for filing a Notice of Disagreement and the finality of the March 1985 rating decision were effectively tolled until complete notice of denial, including notice of appellate rights, was provided to the Veteran in February 2004 from which the present appeal to the Board was made.  Consequently, the last final denial of the claimed psychiatric disorder was rendered by the Board in May 1983.

The Board's February 2006 decision also granted the Veteran's claim to reopen service connection for a psychiatric disorder on the grounds that new and material evidence had been received since the Board's May 1983 decision; subsequently, the Board's November 2014 decision granted service connection for a psychiatric disorder.  Therefore, the proper effective date for service connection for schizoaffective disorder is April 6, 1984, the date following the final Board decision in May 1983 when the Veteran filed a claim to reopen service connection for a nervous disorder.  

There are no informal claims of record received between the Board's May 1983 decision and April 6, 1984 that would permit an even earlier effective date.  The claims file contains medical evidence that the Veteran's psychiatric disorder was present prior to April 6, 1984; however, these treatment records may not be considered an informal claim for service connection because service connection for a psychiatric disorder was not in effect at that time.  Further, these medical records do not demonstrate an intention on the Veteran's part to seek service connection for such complaints.  See 38 C.F.R. § 3.155 (2016); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence" showing treatment for that disorder "does not establish an intent on the part of [a] veteran" to seek service condition for that disorder.); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  Without a formal or informal petition to reopen prior to April 6, 1984, there is no legal basis for an earlier effective date.  See 38 C.F.R. § 3.400(r) (2016).  Based on the foregoing reasons, the Board finds that an effective date of April 6, 1984 for the award of service connection for schizoaffective disorder is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

An earlier effective date of April 6, 1984, but no earlier, for the award of service connection for schizoaffective disorder is granted.


REMAND

Initial Disability Rating for Schizoaffective Disorder prior to February 9, 2015 and Entitlement to a TDIU prior to February 9, 2015

In August 2015, the Veteran submitted a timely NOD to the April 2015 rating decision, which implemented service connection for schizoaffective disorder pursuant to the Board's November 2014 decision, and assigned a 30 percent initial disability rating effective from May 23, 2003; a subsequent May 2016 rating decision increased the initial disability rating for schizoaffective disorder to 100 percent for the period or stage from February 9, 2015.  To date, no Statement of the Case has been issued as to the issue of a higher initial disability rating for the service-connected schizoaffective disorder for the initial rating period from May 23, 2003 to February 9, 2015.  

Once an appellant submits a NOD, VA must issue a SOC regardless of how much time has passed.  See Myers v. Principi, 16 Vet. App. 228 (2002) (VA procedural error in failing to recognize a NOD can cause a claim stream to remain open, awaiting issuance of a SOC, regardless of the length of time that has passed); Manlincon v. West, 12 Vet. App. 238 (1999) (where there is a NOD, the proper action is to remand the issue to the RO for issuance of a SOC); Acosta v. Principi, 18 Vet. App. 53 (2004) (Court found veteran's writing was a clear expression of disagreement and was sufficient to constitute a NOD, the NOD remains pending, and case must be remanded for VA to issue a SOC); Fenderson v. West, 12 Vet. App. 119 (1999) (the remedy for a timely NOD to is remand for VA to issue a SOC).  Therefore, the issue of a higher initial disability rating for the period from May 23, 2003 to February 9, 2015 must be remanded for the issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon, 12 Vet. App. 238.  

Additionally, the Board's instant decision grants an earlier effective date of April 6, 1984 for the award of service connection for schizoaffective disorder; thus, the RO will also assign an initial disability rating from April 6, 1984.  Should the Veteran disagree with the initial disability rating assigned for the period from April 6, 1984 to May 23, 2003, another NOD must be timely filed to initiate appellate review of this "downstream" element of the claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" elements such as the compensation level assigned for the disability or the effective date of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate VCAA notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The separate issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a higher initial disability rating for schizoaffective disorder from April 6, 1984 to February 9, 2015.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the issues of entitlement to a higher initial disability rating for schizoaffective disorder from April 6, 1984 to February 9, 2015, and entitlement to a TDIU are REMANDED for the following actions:

1.  Adjudicate the issue of an initial disability rating for the service-connected schizoaffective disorder from April 6, 1984 to February 9, 2015.

2.  If the RO determines that the service-connected schizoaffective disorder is less than 100 percent disabling for the period from May 23, 2003 to February 9, 2015, then the RO should issue a SOC that addresses the issue of a higher initial disability rating in excess of 30 percent for the service-connected schizoaffective disorder for the initial rating period from May 23, 2003 to February 9, 2015.

3.  If, after assigning the initial disability rating for the schizoaffective disorder, the Veteran's service-connected disabilities do not meet the combined rating percentage criteria under 38 C.F.R. § 4.16(a) (2016), then refer the issue of a TDIU in accordance with 38 C.F.R. § 4.16(b) (2016) to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of a TDIU for the period from April 6, 1984 to February 9, 2015.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


